Name: EAEC Council: Regulation No 4 defining the investment projects to be communicated to the Commission in accordance with Article 41 of the Treaty establishing the European Atomic Energy Community
 Type: Regulation
 Subject Matter: electrical and nuclear industries;  production;  financing and investment
 Date Published: nan

 Official Journal of the European Communities 71 6.10.58 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 417/58 REGULATION No 4 defining the investment projects to be communicated to the Commission in accordance with Article 41 of the Treaty establishing the European Atomic Energy Community HAS ADOPTED THIS REGULATION : Article 1 . THE COUNCIL OF THE EUROPEAN ATOMIC ENERGY COMMUNITY, Having regard to the provisions of the Treaty, and in particular Articles 41 , 42 and 43 thereof ; Having regard to the proposal from the Commission ; Whereas, in order to attain the objectives laid down in the Treaty, the Commission must be notified of investment projects concerning new installations and of replacements or conversions involved in the industrial activities 1 sted in Annex II to the Treaty when such projects are sufficiently extensive and are likely to have a direct influence on production or productivity ; Persons and undertakings engaged in the industrial activities listed in Annex II to the Treaty shall com ­ municate to the Commission , within the time limits laid down in Article 42 of the Treaty, their invest ­ ment projects aime.d at :  creating new production capacity ;  maintaining quantitative and qualitative produc ­ tion capacity ;  directly increasing production capacity ;  directly increasing productivity ;  improving the quality of production ; (Millions of EPU units ) I II III Sectors New installations Replacements and conversions 1 . Mining of uranium and thorium ore 2-5 2 2. Concentration of such ores 2-5 2 3 . Chemical processing and refining of uranium and thorium concentrates 2-5 2 4. Preparation of nuclear fuels , in any form 1 0-5 5 . Fabrication of nuclear fuel elements 1 0-5 6. Production of uranium hexafluoride 1 0-5 7. Production of enriched uranium 20 10 8 . Processing of irradiated fuels for the purpose of separating some or all of the elements contained therein 5 2-5 9 . Production of reactor moderators 0-5 0-25 ; 10. Production of hafnium-free zirconium or compounds thereof 0-5 0-25 11 . Nucelar reactors of all types and for all purposes 1 2 12. Facilities for the . ndustrial processing of radioactive waste , set up in conjunction with one or more of the facilities specified ir this list ' 0-5 0-25 13 . Semi-industrial installations intended to prepare the way for the construction of plants involved in any of activities 3 to 10. 0-5 0-25 72 Official Journal of the European Communities 1 . the type of products and the production capacity ; 2 . the total amount of expenditure directly chargeable to the project under consideration ; 3 . the length of time likely to be required for carrying out the project ; 4 . the prospects as regards supplies for and operation of the installation . when, in the industrial activities listed in column I, the cost exceeds the corresponding amount in column II for new installations and that in column III for replacements and conversions . Notification of projects for new installations for nuclear reactors of any type and for any purpose shall , where the cost does not exceed one million EPU units , consist merely of a declaration giving their essential characteristics ; the procedure laid down in Article 43 of the Treaty need not be ap ­ plied . Article 4 Article 2 This Regulation shall enter into force on the thir ­ tieth day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . For the purpose of calculating the costs referred to in Article 1 all expenditure arising directly from the carrying out of the investment projects shall be taken into account, irrespective of the time at which such expenditure is incurred . Article 3 Done at Brussels , 15 September 1958 . For the Council The President BALKE Communication of projects in pursuance of this Regulation shall include all the details required for the discussion provided for in Article 43 of the Treaty and in particular all the information relating to : 27.11.58 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 509/58 RULES OF THE TRANSPORT COMMITTEE THE COUNCIL, HAS DECIDED : that the Rules of the Transport Committee shall be as follows : Article 1 The Committee shall consist of experts on transport matters designated by the Governments of Member States . Each Government shall designate one expert or two experts selected from among senior officials of the central administration . It may, in addition, designate not more than three experts of acknowledged competence in, respectively, the railway, road trans ­ port and inland waterway sectors . Having regard to Article 83 of the Treaty establish ­ ing the European Economic Community, which provides that an advisory committee consisting of experts designated by the Governments of Member States shall be attached to the Commission and con ­ sulted by the latter on transport matters whenever the Commission considers this desirable , without prejudice to the powers of the transport section of the Economic and Social Committee ; Having regard to Article 153 of that Treaty, which provides that the Council shall , after receiving an opinion from the Commission, determine the rules governing the committees provided for in that Treaty; Having received an Opinion from the Commission ; , Article 2 Each Government may designate an alternate for each member of the Committee appointed by it; this alter ­